Citation Nr: 1046452	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned judge at a July 2010 
hearing held at the RO.  The transcript has been obtained and is 
associated with the file.

The Board notes that during at the July 2010 Board hearing, the 
Veteran raised the issue of suffering from erectile dysfunction 
as a result of his service-connected diabetes.  However, the 
issue of erectile dysfunction has never been adjudicated by the 
RO, and therefore, is REFERRED to the RO for proper adjudication.


FINDING OF FACT

Hypertension was not manifested in active service; did not 
manifest to a compensable degree within one year of service; and 
was not proximately due to or chronically worsened by the 
Veteran's service-connected diabetes.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty 
service, did not manifest within one year of service, and is not 
proximately due to or aggravated by the Veteran's service-
connected diabetes.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in October 2007.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The October 2007 letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
When the Veteran's claim was originally reviewed and denied in 
December 2007, the RO did not consider the matter of secondary 
service connection.  The Veteran had not raised this theory, nor 
did the record raise this matter.  It is clear from the March 
2008 notice of disagreement that the Veteran is now pursuing a 
claim of service connection for hypertension as secondary to his 
service-connected diabetes.  Nevertheless, the Court of Appeals 
for Veteran Claims (Court) recognized that a claim based on a new 
theory of entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  Ashford v. 
Brown, 10 Vet. App. 120 (1997).

The Board notes that the Veteran was provided notice in August 
2008 with information on how to substantiate a claim of service 
connection on a secondary basis.  As such, the Board finds that 
the duty to assist, with regard to notice, was satisfied.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  At the July 2010 Board hearing, the Veteran 
referenced that he had been treated in the 1990's by the VA 
Medical Center (VAMC) in both Gainesville and Ft. Myers.  A July 
2010 report of general information indicated that both the 
Veteran's representative as well as a VA representative searched 
for additional records.  However, it was determined no additional 
VA treatment records existed.  As such, the Board finds the duty 
to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).
The Veteran was afforded a VA medical examination in February 
2008 to obtain an opinion on the etiology of his hypertension.  
This opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the Veteran's medical records.  This examiner obtained an 
accurate history and listened to the appellant's assertions.  
This examiner laid a factual foundation and reasoned basis for 
the conclusions that were reached.  Therefore, the Board finds 
that the examination was adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown 
that the disability for which the claim is made is proximately 
due to or the result of service-connected disease or injury or 
that service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
Board notes that there was a recent amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection may be made.  This had not been VA's practice, which 
suggests that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran.

Service connection may also be granted for a chronic disease, 
including hypertension, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran is alleging that his hypertension was caused by his 
service-connected diabetes.  The Veteran alleges that he was not 
diagnosed with hypertension until he was diagnosed with diabetes 
and as such, his claim of service connection for hypertension 
should be granted.

Although the Veteran contends that his hypertension occurred 
secondary to his service-connected diabetes, the Veteran's claim 
will also be considered on a direct basis to accord him every 
possible consideration.  For the reasons that follow, the Board 
concludes that service connection is not warranted on a direct, 
presumptive, or secondary basis.

With regards to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of 
hypertension.  At the Veteran's entrance examination in March 
1968 the examiner found no defects and ultimately declared that 
the Veteran was qualified for enlistment.  In addition, a March 
1968 Report of Medical History, completed and signed by the 
Veteran, had no reference to hypertension.  Furthermore, in the 
Veteran's April 1971 separation examination neither the examiner 
nor the Veteran reported any symptoms of hypertension and 
ultimately the Veteran was found to be qualified for separation.

In short, the records are devoid of any complaints, diagnoses, or 
treatment consistent with hypertension.  The lack of findings of 
record weighs against the Veteran's assertion that he suffered 
from this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board finds it did not.

The first post-service evidence of hypertension comes from a VA 
examination in January 2001.  The length of time between 
separation from service and evidence of hypertension 30 years 
later weighs against a showing of continuity of symptomatology.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the Board finds that there is no evidence of hypertension 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's currently diagnosed 
hypertension and active service.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The Veteran has produced no competent medical evidence or a 
medical opinion in support of his claim that his hypertension is 
the result of an in-service accident or has any other etiological 
relationship to his active service.  In addition, the length of 
time between the Veteran's separation from active service and 
first diagnosis of hypertension weighs against the Veteran's 
claim.

With regard to the presumption of service connection, the Veteran 
must be diagnosed with hypertension which manifested to a degree 
of 10 percent or more within 1 year from service for the 
presumption to apply.  38 C.F.R. § 3.307 (a)(3).  The Veteran was 
not diagnosed with hypertension until January 2001, approximately 
30 years after service.  As such, the presumption of service 
connection does not apply in the instant case.  38 C.F.R. §§ 
3.307, 3.309(a).

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed hypertension was 
proximately caused by his service-connected diabetes.  

As discussed above, the Board notes that at the July 2010 Board 
hearing the Veteran indicated he was treated at Ft. Myers VAMC in 
the 1990's.  However, the Veteran stated that although he 
routinely had his blood pressure taken, he was never diagnosed 
with hypertension.  The Veteran further stated that he was first 
diagnosed with hypertension in 2000 at the same time he was 
diagnosed with diabetes.  See July 2010 transcript.

The Veteran was afforded a VA examination in February 2008 during 
which the examiner noted the Veteran was diagnosed with diabetes 
in 2000.  The VA examiner also noted that the Veteran was 
currently being treated for hypertension.  After reviewing the 
Veteran's medical records and providing a physical examination, 
the VA examiner ultimately opined that she would have to resort 
to mere speculation to determine if the Veteran's service-
connected diabetes proximately caused or aggravated his 
hypertension.  The VA examiner based this opinion on the fact 
that there was no objective evidence for review to confirm the 
onset date of hypertension as in relation to the onset of 
diabetes.  
The Court recently held that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010).  Specifically the Court indicated that "it must be clear 
on the record that the inability to opine on questions of 
diagnosis and etiology is not the first impression of an 
uninformed examiner, but rather an assessment arrived at after 
all due diligence in seeking relevant medical information that 
may have bearing on the requested opinion."  Id.

In this case, the February 2008 VA medical opinion was based on a 
complete review of the Veteran's medical records, as well as a 
detailed physical examination.  Moreover, the VA examiner 
provided a thorough rationale for why she could not provide an 
opinion without resorting to mere speculation, specifically that 
there was no objective evidence for review to confirm when the 
Veteran was diagnosed with hypertension in relation to the onset 
of diabetes.  As discussed above, the medical evidence of record 
only showed the Veteran was diagnosed with diabetes in May 2000 
and hypertension in January 2001.  Furthermore, the Board notes 
that all due diligence was performed in attempting to locate 
additional VA treatment records from the VAMC in Gainesville and 
Ft. Myers.  See Jones, supra.  As discussed above, both the 
Veteran's representative and a VA representative searched for 
additional treatment records but could not find any that were not 
already associated with the claims file.  

The Board notes that the Veteran submitted Board decisions from 
other service members where claims of hypertension were granted.  
Although the Board has considered the findings of these 
decisions, as noted by the Veteran's representative, Board 
decisions are nonprecedential.  38 C.F.R. § 20.1303.  Rather, the 
Board must weigh the facts of each case and apply the governing 
laws and regulations without regard to dispositions in other 
Veterans' cases based on separate and unique facts.  The Board 
finds that these decisions are not determinative in this case.

The Board also acknowledges the medical literature submitted by 
the Veteran indicating the link between diabetes and 
hypertension.  However, this evidence is general in nature and no 
examiner has specifically related this information to the 
Veteran.  See Sacks v. West, 11 Vet. App. 314 (1998).  Therefore, 
the Board assigns more weight to the objective medical evidence 
of record as described above.

Here, the only evidence relating hypertension to the Veteran's 
service-connected diabetes are the Veteran's own personal 
statements.  The Board acknowledges that lay assertions may serve 
to support a claim of service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  For example, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his hypertension.  

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, hypertension is not a condition generally capable of 
lay diagnosis.  In this regard, the origin of hypertension is a 
matter of medical complexity.  Thus, the Board concludes that the 
Veteran's statements as to the origin of hypertension do not 
constitute competent evidence.  As a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements regarding the etiology of his hypertension in this 
case do not constitute competent evidence on which the Board can 
make a service connection determination.

In sum, a preponderance of the competent probative evidence of 
record weighs against the Veteran's assertion that his service-
connected diabetes is the proximate cause of or has aggravated 
his currently diagnosed hypertension.  The normal medical 
findings at the time of separation from service, as well as the 
absence of a diagnosis or treatment for many years after service, 
are probative evidence against the claim for direct service 
connection.  In addition, a VA physician has opined that she 
cannot conclude the Veteran's service-connected diabetes as 
causing or aggravating his currently diagnosed hypertension.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
hypertension on a direct, presumptive, and secondary basis, and 
the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


